DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I, Claims 1-18 as originally presented are drawn to an apparatus and method requiring an endoscope, a light source, an imaging unit, and a control section configured to change a radiation angle of light output from the light source depending on whether the endoscope is advancing or stopped, classified in A61B1/0661. 
By contrast, the newly presented Invention II, Claim 19 is drawn circuitry configured to decrease a radiation angle of an illumination light output at the tip of an endoscope if the endoscope is advancing, and increase a radiation angle of the illumination light output at the tip of the endoscope if the endoscope is withdrawing, classified in A61B1/00006.
The inventions are distinct each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I does not require 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)  and the prior art applicable to one species would not likely be applicable to another invention. 
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The cancellation of claims 2 and 9 and the amendments to claims 1, 3-8 and 10-16, and the addition of claims 17-19 in the response filed on 8 June, 2021 are acknowledged. 
Claims 1, 3-8 and 10-19 remain pending in the application. 
Claim 19 is withdrawn. 
Claims 2 and 9 are cancelled. 
Claims 1, 3-8 and 10-18 are examined.
Drawings
The formal drawings submitted have been reviewed by the Office of Patent Application Processing (OPAP) and/or the USPTO Office of Draftspersons’ Patent Drawings Review. The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The applicant's amendments to claim 1 and cancellation of claims 2 and 9 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn.
Claims 1, 3-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 1 and 16, the claims read “wherein the illumination light output by the light source has a distribution in which an amount of light in vicinity of a center is larger than an amount of light in a periphery” [claim 1, lines 20-22, claim 16, lines 14-16]. This could be interpreted to mean that the “amount of light” at the center or periphery may include light incident from other sources. This may also be interpreted to mean that these “amount of light” are only from the light source. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that the latter is the case. Note that the “center” and “periphery” as set forth here could be any surfaces whatsoever, without limit, and as such even after correcting for the lack of clarity, this limitation does not further limit the claim to any degree whatsoever.  
Response to Arguments 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thompson (US PGPUB 20020128538)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795